I concur in the opinion of Mr. Justice RAND excepting that part thereof relative to reduction in the amount of the judgment.
There is substantial testimony to the effect that the services rendered were reasonably worth $4,500. Witnesses Staver, Guild, and Clausen so testified. The finding of the court in an action at law is equivalent to the verdict of the jury. It is not for this court to pass upon the weight of the evidence. The judgment, in my opinion, should be affirmed and not modified.
ROSSMAN, J., concurs. *Page 280